DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 and 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re: claim 2.  The phrase “the hourglass elastomer” is indefinite because claim 1 recited a plurality of hourglass elastomers.  It is unclear to Examiner whether  Applicant intends to limit the plurality of elastomers to only one elastomer or whether Applicant intended to refer back to the plurality of elastomers. 
The remaining claims are indefinite due to their dependency from claim 2.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application 2016/0252153 to Haraguchi et al. in view of US Patent 4294175 to Harsy and US Patent Application 2015/0175176 to Sato et al.
Re: claim 1.  Haraguchi et al. show in figure 1 a prepressed emergency air spring assembly comprising an upper cover plate 11a, an air bag 60, an upper end plate 21 and a lower end plate 51 wherein an outer periphery of the upper end plate is connected with an outer periphery of the lower end plate through the air bag 60 as shown, a spring 30 is arranged between the upper cover plate 11a and the upper end plate 21 in a pressing mode, a plurality of hourglass elastomer portions (hourglass because the elastomer portions appear to be cinched at the central partition area similar to that of the instant invention) one of which shown at 40a are arranged between the upper cover plate 11a and the upper end plate 21 along a circumferential direction of the spring, but is silent with regards to the spring specifically being steel and the elastomer portions being distinct elements forming a plurality of elastomers.
Harsy teaches in claim 13 the use of a spring being made of steel.

Sato et al. teach in figure 5 the use of an air spring assembly in which there are plurality of distinct spring elements 44 between an upper cover plate 20 and an upper end plate 68.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the elastomer portions of Haraguchi et al., as modified, to have been in the form of a plurality of distinct elastomers, in view of the teachings of Sato et al., in order to provide an alternate means of providing a resilient connection between the upper cover plate and the upper end plate to damp the vertical motion that would facilitate repair by enabling the replacement of a single elastomer in the area of concern instead of having to replace the entire annular elastomer, for example.
The terms “upper”, “top”, “lower”, and “bottom” are directional terms based on a particular datum.
 


    PNG
    media_image1.png
    442
    673
    media_image1.png
    Greyscale

	Re: claim 2.  Haraguchi et al., as modified, teach in figure 1 of Haraguchi et al. a low-position part shown below element 42 opposite element 41, a high positon part 41, and a partition plate 42, the partition plate is fixedly installed between the low position part and the high position part, a top part of the high position part 41 and the upper cover plate 11a are in sealing connection, and a bottom part of the low position part shown below element 42 opposite element 41 and the upper end plate 21 are in sealing connection as shown.
	Re: claims 9 and 15.  Haraguchi et al., as modified, teach in figure 1 of Haraguchi et al. the limitation wherein a bottom part of an outer peripheral face of the upper end plate is provided with a retaining ring or unlabeled element shown between elements 28 and 60, one end or upper end of the air bag 60 is buckled with the retaining ring as shown, and the other end or lower end of the air bag is in self-sealing connection (i.e. not including a retaining ring) with the lower end plate 51 as shown at 19.   
Claims 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application 2016/0252153 to Haraguchi et al. in view of US Patent 4294175 to Harsy and US Patent Application 2015/0175176 to Sato et al. as applied above, and further in view of US Patent Application 2013/0313764 to Fujimoto et al.
Haraguchi et al., as modified, teach in figure 1 of Haraguchi et al. the use of the connection between the upper end plate and the lower end plate in a deflated position including a surface with a friction resistant material or film 25 and a covered surface (see the unlabeled material in the area surrounding element 51b), but is silent with regards to the connection between the surfaces including a rubber elastomer.
Fujimoto et al. teach in figure 1 the use of one of the connection between surfaces of an upper end plate and a lower end plate 5, 10, 12 in a deflated position including a rubber elastomer as taught in paragraph [0034].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified one of the surfaces of the upper end plate and the lower end plate of Haraguchi et al., as modified, to have included a rubber elastomer, in view of the teachings of Fujimoto et al., in order to provide a means of softening the collision when the two plates contact each other in a deflated position.  With regards to the rubber elastomer specifically being located on a bottom part of the upper end plate, Examiner notes that it would have been obvious to try placing the rubber elastomer on either the bottom part of the upper end plate or the top part of the lower end plate and the friction resistant film/material on the other of the plates since there is a finite number of predictable identified solutions (i.e. placing the rubber elastomer on either the bottom part of the upper end plate or the top part of the lower KSR Int’l Co. v. Teleflex Inc., 550 US 398 (2007). 

Allowable Subject Matter
Claims 3-5 and 11-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 7, 8, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Applications 2014/0300038 to Kita et al. and 2014/0117597 to Fujimoto teach similar air spring assemblies.
In order to complete the record, it should be noted that no conflict appears to presently exist between the subject matter defined by the instant claims and the subject matter of the claims of applicant’s and/or assignee’s copending application no. 16/648234 (US 2020/0217387) which has been made of record.  Additionally, see US 11,073,189 which also does not appear to present a conflict with the instant claims.  Accordingly, no double patenting rejection is entered into the instant application.  See MPEP 804+ concerning double patenting type of rejections, if necessary.  Applicant 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114.  The examiner can normally be reached on Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






mmb
August 27, 2021
/MELODY M BURCH/Primary Examiner, Art Unit 3657